DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A system comprising: 
a radiotherapy machine comprising: 
a gantry having a screen in a communication with a server, the screen configured to display a graphical user interface; and 
at least one camera, 
wherein the server is configured to: 
present, in real time, images received from the at least one camera for display on a graphical user interface displayed on the screen.
Appropriate correction is required.
Claims 2 and 3 are objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The system of claim 1, wherein the images comprise a two-dimensional representation [[or]] or a three-dimensional representation of a patient.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The system of claim 1, wherein the at least one camera is positioned within a room associated with the radiotherapy machine, and the graphical user interface is configured to present an alignment of [[the]] a patient (a lack of an antecedent basis) using the at least one camera.
Appropriate correction is required.
Claims 5-9 are objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The system of claim 1, wherein the graphical user interface contains one or more pages corresponding to one or more stages of a radiotherapy treatment.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Proposed Amendments) The system of claim 5, wherein at least one page of the one or more pages displays a graphical indicator associated with aligning [[the]] a patient (a lack of an antecedent basis) to receive a radiotherapy treatment.
Appropriate correction is required.
Claims 11-20 are objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) A method comprising: 
presenting, by a server, a graphical user interface for display on a screen on a gantry of a radiotherapy machine; and 
presenting, by the server, in real time, images received from at least one camera for display on a graphical user interface displayed on the screen of the gantry of the radiotherapy machine.
Appropriate correction is required.
Claims 12 and 13 are objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) The method of claim 11, wherein the images comprise a two-dimensional representation [[or]] or a three-dimensional representation of a patient.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) The method of claim 11, wherein the at least one camera is positioned within a room associated with the radiotherapy machine, and the graphical user interface is configured to present an alignment of [[the]] a patient (a lack of an antecedent basis) using the at least one camera.
Appropriate correction is required.
Claims 15-19 are objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) The method of claim 11, wherein the graphical user interface contains one or more pages corresponding to one or more stages of a radiotherapy treatment.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Proposed Amendments) The method of claim 15, wherein at least one page of the one or more pages (a limitation previously recited in claim 15) displays a graphical indicator associated with aligning [[the]] a patient (a lack of an antecedent basis) with a predetermined angle.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites a limitation “the graphical user interface is configured to present an alignment of a patient using the at least one camera” in lines 2-3.  However, the specification does not describe how a graphical user interface is configured to present an alignment of a patient using the at least one camera.
Claim 14 recites a limitation “the graphical user interface is configured to present an alignment of a patient using the at least one camera” in lines 2-3.  However, the specification does not describe how a graphical user interface is configured to present an alignment of a patient using the at least one camera.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 13, and 14 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a passive limitation “a server” in line 3, which renders the claim indefinite.  It is unclear whether the system further comprises a server.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is considered to be an intended use.
Claim 3 recites a functional limitation “the images compare a surface of the patient to a reference surface” in lines 1-2, which renders the claim indefinite.  It is unclear how the images compare a surface of the patient to a reference surface.
Claim 4 recites a limitation “the graphical user interface is configured to present an alignment of a patient using the at least one camera” in lines 2-3, which renders the claim indefinite.  It is unclear how the graphical user interface is configured to present an alignment of a patient using the at least one camera.  The at least one camera is a piece of hardware, which cannot be used to present an alignment of a patient.

Claim 13 recites a functional limitation “the images compare a surface of the patient to a reference surface” in lines 1-2, which renders the claim indefinite.  It is unclear how the images compare a surface of the patient to a reference surface.
Claim 14 recites a limitation “the graphical user interface is configured to present an alignment of a patient using the at least one camera” in lines 2-3, which renders the claim indefinite.  It is unclear how the graphical user interface is configured to present an alignment of a patient using the at least one camera.  The at least one camera is a piece of hardware, which cannot be used to present an alignment of a patient.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 10 fail to set forth a further limitation on the system because the system does not comprise a server.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 10-12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Herron et al. (U. S. Patent No. 9,586,059 B2) in view of Deutschmann (U. S. Patent No. 11,229,409 B2) and Scherch (U. S. Patent No. 7,613,501 B2).
With respect to claim 1, Herron et al. disclosed a system that comprises:
a radiotherapy machine comprising:
a gantry (a movable gantry) (column 1, lines 19-31);
a server (100); 
a screen, in a communication with the server, configured to display a graphical user interface (a visual user interface (UI) (column 4, lines 24-53);
at least one camera (column 7, line 65 - column 8, line 6);
wherein the server is configured to:
present, in real time, images (1451) received from the at least one camera for display on a graphical user interface displayed on the screen (column 7, line 65 - column 8, line 6).
However, Herron et al. did not disclose that the system comprises:
a radiotherapy machine comprising:
a gantry having a screen.
Deutschmann disclosed a system that comprises:
a gantry (1) having a screen (2),
the screen configured to display a graphical user interface (a human-machine interface (HMI)) (column 21, lines 13-29).
Furthermore, Scherch disclosed a system that comprises:
a radiotherapy machine (30) comprising:
a gantry (35);
a server (61);
a screen (127), in a communication with the server, configured to display a graphical user interface (column 28, lines 33-64),
wherein the screen can be mounted or otherwise connected to a wall or other fixture (column 24, lines 23-50); and
at least one camera (53) (column 23, lines 11-39).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a gantry having a screen, the screen configured to display a graphical user interface, since an operator would be motivated to operate and/or adjust a radiotherapy machine in a close proximity to a patient. 
With respect to claim 2, Herron et al., Deutschmann, and Scherch disclosed the system of claim 1, wherein the images comprise a two-dimensional representation or a three-dimensional representation of a patient (Herron et al.: column 7, line 65 - column 8, line 6).
With respect to claim 4, Herron et al., Deutschmann, and Scherch disclosed the system of claim 1, wherein the at least one camera is positioned within a room associated with the radiotherapy machine, and the graphical user interface is configured to present an alignment of a patient using the at least one camera (Herron et al.: column 7, line 65 - column 8, line 6).
With respect to claim 5, Herron et al., Deutschmann, and Scherch disclosed the system of claim 1, wherein the graphical user interface contains one or more pages (screens) corresponding to one or more stages (states) of a radiotherapy treatment (Herron et al.: column 8, line 59 - column 9, line 29).
With respect to claim 6, Herron et al., Deutschmann, and Scherch disclosed the system of claim 5, wherein the server transitions from a first page of the one or more pages representing a first stage to a second page of the one or more pages representing a second stage responsive to an input (300) on the first page indicating that at least a predetermined portion of tasks associated with the first stage has been satisfied (Herron et al.: column 4, lines 24-53).
With respect to claim 7, Herron et al., Deutschmann, and Scherch disclosed the system of claim 5, wherein at least one page of the one or more pages displays a graphical indicator (2504 and 2505) associated with aligning a patient to receive a radiotherapy treatment (column 9, line 58 - column 10, line 15).
With respect to claim 10, Herron et al., Deutschmann, and Scherch disclosed the system of claim 1, wherein the server disables the screen (2280) at a time before a treatment starts (Herron et al.: column 9, lines 9-29).

With respect to claim 11, Herron et al. disclosed a method that comprises:
presenting, by a server (100), a graphical user interface for display on a screen (a visual user interface (UI) (column 4, lines 24-53); and
presenting, by the server, in real time, images (1451) received from at least one camera for display on a graphical user interface displayed on the screen of the gantry of the radiotherapy machine (column 7, line 65 - column 8, line 6).
However, Herron et al. did not disclose that the method comprises:
presenting, by a server, a graphical user interface for display on a screen on a gantry of a radiotherapy machine.
Deutschmann disclosed a system that comprises:
a gantry (1) having a screen (2),
the screen configured to display a graphical user interface (a human-machine interface (HMI)) (column 21, lines 13-29).
Furthermore, Scherch disclosed a system that comprises:
a radiotherapy machine (30) comprising:
a gantry (35);
a server (61);
a screen (127), in a communication with the server, configured to display a graphical user interface (column 28, lines 33-64),
wherein the screen can be mounted or otherwise connected to a wall or other fixture (column 24, lines 23-50); and
at least one camera (53) (column 23, lines 11-39).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include presenting, by a server, a graphical user interface for display on a screen on a gantry of a radiotherapy machine, since an operator would be motivated to operate and/or adjust a radiotherapy machine in a close proximity to a patient.
With respect to claim 12, Herron et al., Deutschmann, and Scherch disclosed the system of claim 11, wherein the images comprise a two-dimensional representation or a three-dimensional representation of a patient (Herron et al.: column 7, line 65 - column 8, line 6).
With respect to claim 14, Herron et al., Deutschmann, and Scherch disclosed the system of claim 11, wherein the at least one camera is positioned within a room associated with the radiotherapy machine, and the graphical user interface is configured to present an alignment of a patient using the at least one camera (Herron et al.: column 7, line 65 - column 8, line 6).
With respect to claim 15, Herron et al., Deutschmann, and Scherch disclosed the system of claim 11, wherein the graphical user interface contains one or more pages (screens) corresponding to one or more stages (states) of a radiotherapy treatment (Herron et al.: column 8, line 59 - column 9, line 29).
With respect to claim 16, Herron et al., Deutschmann, and Scherch disclosed the system of claim 15, wherein the server transitions from a first page of the one or more pages representing a first stage to a second page of the one or more pages representing a second stage responsive to an input (300) on the first page indicating that at least a predetermined portion of tasks associated with the first stage has been satisfied (Herron et al.: column 4, lines 24-53).
With respect to claim 17, Herron et al., Deutschmann, and Scherch disclosed the system of claim 15, wherein at least one page of the one or more pages displays a graphical indicator (2615) associated with aligning a patient with a predetermined angle (column 10, lines 16-28).
With respect to claim 20, Herron et al., Deutschmann, and Scherch disclosed the system of claim 11, wherein the server disables the screen (2280) at a time before a treatment starts (Herron et al.: column 9, lines 9-29).

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Deutshmann (U. S. Patent No. 11,229,409 B2) disclosed a mobile imaging ring system.
Purwar et al. (U. S. Patent No. 10,622,114 B2) disclosed systems and methods for an energy-modulated radiation therapy.
Hampton et al. (U. S. Patent No. 10,493,298 B2) disclosed camera systems and methods for use in one or more areas in a medical facility.
Konno (U. S. Patent No. 10,383,585 B2) disclosed an X-ray imaging apparatus.
Spatola et al. (U. S. Patent No. 10,342,997 B2) disclosed a dynamic beam’s eye view of an irradiation of a proton therapy shown in an anatomical context.
Lugosi et al. (U. S. Patent No. 10,065,049 B2) disclosed presenting a sequence of images associated with a motion model.
Lugosi et al. (U. S. Patent No. 9,990,711 B2) disclosed a manipulation of a respiratory model via an adjustment of parameters associated with model images.
Benner et al. (U. S. Patent No. 9,764,163 B2) disclosed a method and a device for efficiently irradiating a target from multiple irradiation angles in a particle therapy system.
Willcut et al. (U. S. Patent No. 9,764,162 B1) disclosed an automated data-driven treatment-management system for adaptive radiotherapy workflows.
Herron et al. (U. S. Patent No. 9,586,059 B2) disclosed a user interface for a guided radiation therapy.
Purdie et al. (U. S. Patent No. 9,421,397 B2) disclosed methods and systems for automated planning of a radiation therapy.
Nord et al. (U. S. Patent No. 8,836,697 B2) disclosed a real-time 3D-dose visualization system.
Mostafavi et al. (U. S. Patent No. 8,788,020 B2) disclosed a method and a system for a radiation application.
Nord et al. (U. S. Patent No. 8,278,633 B2) disclosed a gated radiation procedure using packages.
Nord et al. (U. S. Patent No. 7,835,494 B2) disclosed a trajectory optimization method. 
Scherch (U. S. Patent No. 7,613,501 B2) disclosed a system, a tracker, and a program product to facilitate and verify a proper alignment of a target for a radiation delivery and related methods.
Manthey (U. S. Patent No. 7,511,286 B2) disclosed an image-based alignment of a flat panel.
Saracen et al. (U. S. Patent No. 7,166,852 B2) disclosed a system for positioning a treatment target.
Mostafavi (U. S. Patent No. 6,937,696 B1) disclosed a method and a system for predictive physiological gating.
Clark et al. (U. S. Patent No. 6,810,108 B2) disclosed a system and a method for positioning an electronic portal imaging device.
Tarr et al. (U. S. Patent No. 6,222,544 B1) disclosed a graphical user interface for a treatment apparatus of a radiation therapy.
Gerig et al. (U. S. Patent No. 5,446,548 A) disclosed a patient-positioning and monitoring system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884